Citation Nr: 0839590	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-38 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus. 

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an effective date prior to September 7, 
2005, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that service connection was previously 
established for right ear hearing loss in December 1968.  The 
RO assigned a noncompensable evaluation effective October 
1967, which was effective up until the June 2006 rating 
decision.  At that time, the RO awarded service connection 
for bilateral hearing loss effective March 2006.  As the 
veteran has appealed the noncompensable evaluation for 
bilateral hearing loss, the Board is considering the severity 
of the disability at issue during the entire period from the 
initial assignment of the noncompensable disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The veteran presented testimony before a Decision Review 
Officer (DRO) at his local RO in November 2007.  The 
transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.
2.  On November 29, 2007, prior to the promulgation of a 
decision in the appeal, the veteran, through his authorized 
representative, indicated that he was withdrawing the claim 
of entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

3.  From the award of service connection, at worst the 
veteran's bilateral hearing loss was productive of no more 
than a Level II designation in the right ear and Level III 
designation in the left ear, resulting in a noncompensable 
rating under 38 C.F.R. § 4.85, Table VII.  

4.  The veteran did not file his claim of entitlement to 
service connection for PTSD within one year of discharge from 
service.  He filed his original claim on September 7, 2005, 
and no formal claim for benefits was received prior to that 
date.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with regard to the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Tables VI -VII (2008).

3.  The requirements for an effective date prior to September 
7, 2005, for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.109, 3.157, 3.159, 3.400 (2008); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims for service connection for left ear 
hearing loss, an increased rating for right ear hearing loss, 
and an earlier effective date for PTSD in correspondence sent 
to the veteran in April 2006 and May 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claim.  In the April 2006 
letter and November 2006 statement of the case (SOC), the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

The Board would note that with regard to the claim for 
bilateral hearing loss it arises from the veteran's 
disagreement with the initial noncompensable evaluation 
assigned following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board is aware of 
the United States Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); however, statements of the veteran indicate 
awareness of the evidence necessary to substantiate a claim 
for a higher evaluation and no further analysis in that 
regard is necessary.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical treatment records, reports of VA examination, 
and the transcript from the November 2007 DRO hearing.  The 
veteran has not identified any other evidence which has not 
been obtained and in fact, indicated in statements dated in 
April 2006 and May 2006 that he had no further evidence to 
submit in support of his claims.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran, through his authorized representative, has 
withdrawn the claim for entitlement to an initial evaluation 
in excess of 10 percent for tinnitus.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial noncompensable rating assigned for 
his service-connected bilateral hearing loss.   As such, the 
severity of the disability at issue is to be considered over 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126.  Specifically, he contends that an increase is warranted 
due to having been diagnosed with mild to moderate bilateral 
sensorineural hearing loss requiring the use of hearing aids.    

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
bilateral hearing loss more closely approximates the criteria 
for the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 
4.7.  In this regard, private medical records from 
Philadelphia Ear, Nose, and Throat Associates dated in 
December 2005 show the veteran was diagnosed with bilateral 
hearing loss.  While an audiogram was provided, there is no 
indication that it was conducted by a state-licensed 
audiologist or that speech discrimination scores were 
obtained using a controlled speech discrimination test like 
the Maryland CNC Word list.  Thus, it is rendered unusable 
for rating purposes.  

However, even assuming the results were suitable for VA 
rating purposes, the average puretone threshold was 46 in the 
right ear and 41 in the left ear.  38 C.F.R. § 4.85(e).  
Speech discrimination was said to be 88 percent bilaterally.  
Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the veteran's right and left 
ear hearing loss would both result in a Level II designation 
under Table VI.  38 C.F.R. § 4.85.  Together, a Level II and 
Level II designation results in a 0 percent rating, under 
38 C.F.R. § 4.85, Table VII, and there would be no basis for 
a higher rating based on these private test results.  

Upon VA examination in April 2006, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
70
65
LEFT
15
25
45
50
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the veteran's right ear 
manifested an average puretone threshold of 49 decibels and 
88 percent of speech discrimination, resulting in a Level II 
designation under Table VI.  38 C.F.R. § 4.85.  The veteran's 
left ear manifested an average puretone threshold of 44 
decibels and 76 percent of speech discrimination, resulting 
in a Level III designation under Table VII.  See 38 C.F.R. 
§ 4.85(f).  Together, a Level II and Level III designation 
results in a 0 percent rating, under 38 C.F.R. § 4.85, Table 
VII, and there is no basis for a higher rating based on these 
test results.  

Upon VA examination in September 2007, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
65
60
LEFT
10
30
45
50
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 76 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the veteran's right ear 
manifested an average puretone threshold of 49 decibels and 
92 percent of speech discrimination, resulting in a Level I 
designation under Table IV.  38 C.F.R. § 4.85.  The veteran's 
left ear manifested an average puretone threshold of 45 
decibels and 76 percent of speech discrimination, resulting 
in a Level III designation under Table VII.  See 38 C.F.R. 
§ 4.85(f).  Together, a Level I and Level III designation 
results in a 0 percent rating, under 38 C.F.R. § 4.85, Table 
VII, and there is no basis for a higher rating based on these 
test results.  

The veteran's bilateral sensorineural hearing loss also did 
not fall, for either ear, under the exceptional patterns of 
hearing loss as contemplated under 38 C.F.R. § 4.86(a), as 
four of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) were not 55 decibels or more in either 2006 or 2007.  
Similarly, it did not fall under the exceptional patterns of 
hearing loss contemplated under 38 C.F.R. § 4.86(b); while 
the puretone threshold was 30 decibels or less at 1000 Hertz 
bilaterally, it was not 70 decibels or more at 2000 Hertz in 
either ear in 2006 or 2007.  38 C.F.R. § 4.86(b).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable evaluation for bilateral sensorineural hearing 
loss which has been assigned.  See Fenderson, 12 Vet. App. at 
126.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral hearing 
loss presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that disability due to the hearing loss has not 
required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The 
assigned noncompensable rating adequately compensates the 
veteran for the nature and severity of his bilateral hearing 
loss.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Earlier Effective Date

The veteran has contended that he is entitled to an effective 
date earlier than September 7, 2005, for the grant of service 
connection for PTSD.  Specifically, he contends that the 
grant of service connection should be effective as early as 
1994 when he filed a claim and was denied entitlement for 
PTSD.  Alternatively, he asserts that VA outpatient treatment 
records dated in March 2001, which diagnosed him with PTSD, 
should have been construed as an informal claim for benefits 
and thus, warranting compensation from that date.

When an original claim is received within one year after 
separation from service, disability compensation is awarded 
for direct service connection on the day following separation 
from active service or date entitlement arose; otherwise, the 
effective date of service connection is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

While the veteran has argued that the effective date for the 
grant of service connection should be as early as 1994, the 
date is inconsistent with rules and regulations implemented 
by Congress concerning effective dates for award of 
compensation.  In the instant case, the veteran separated 
from service in July 1967.  
He filed his original claim for service connection on 
September 7, 2005, outside the one-year time frame from 
separation from service.  The veteran has been awarded 
service connection for PTSD effective from the date of his 
original claim, and there is no legal basis for awarding an 
effective date for service connection for this condition 
prior to the date of the claim.  38 U.S.C.A. § 5110: 
38 C.F.R. § 3.400(b)(2).  

A thorough review of the record does not contain evidence of 
the veteran having filed a claim for PTSD prior to September 
7, 2005, to include in 1994.  While the veteran asserted in 
his DRO hearing that records of his prior claim were removed 
from his claims folder, there is no indication of such nor 
has the veteran submitted any evidence in support of this 
claim.  Neither communications from the veteran himself or 
those submitted through his Senator contain a claim for PTSD.  
They do contain claims for other benefits.

Finally, while a March 2001 diagnosis of PTSD by the 
Philadelphia VA Medical Center and letter from FT, Ph. D., 
could be construed as an informal claim for PTSD, the veteran 
did not subsequently file a formal claim for benefits within 
the prescribed time period.  See Servello v. Derwinski, 3 
Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  

The evidence demonstrates that the RO sent the veteran a 
letter in July 2001 acknowledging the diagnosis of PTSD and 
letter from FT, Ph. D., and informed the veteran that if it 
was his intention to submit a formal claim for benefits, to 
do so by submitting a written and signed statement to that 
effect.  The veteran did not submit the formal claim as 
requested.  

A report of VA examination or hospitalization will be 
accepted as the date of receipt of an informal claim for 
benefits when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospitalization.  38 C.F.R. § 3.157(b)(1).  Such 
is not the case in the instant matter.

The veteran does not satisfy the threshold legal eligibility 
requirements for an earlier effective date sought in this 
appeal.  Entitlement to an effective date earlier than 
September 7, 2005, for the grant of service connection for 
PTSD is precluded as a matter of law.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008); see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied due to a lack of legal merit). 


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for tinnitus is dismissed. 

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an effective date prior to September 7, 2005, 
for the award of service connection for PTSD is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


